Citation Nr: 1018519	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits on the basis of service 
connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to October 
1985.  The Veteran died in June 2005, and the appellant in 
this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from two July 2006 rating decisions by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran died in June 2005; the Veteran's death 
certificate lists his immediate cause of death as metastatic 
esophageal carcinoma and lists malnutrition, hypertension, 
and tobacco use as other conditions leading to the cause of 
death.  

2.  The Veteran was not service-connected for any 
disabilities during his lifetime.

3.  There is no competent evidence linking any disability 
associated with the Veteran's death to service.  


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309; 3.312, 3.313 (2009).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met. 38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  The death of a veteran 
will be considered as having been due to a service connected 
disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  The issues involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran. 38 C.F.R. § 3.312(a).

Again, the Veteran died in June 2005, and the appellant in 
this case is his surviving spouse.  The appellant contends 
that the Veteran's death is causally related to his active 
military service.  Specifically, the appellant contends that 
the Veteran developed metastatic esophageal carcinoma as a 
result of his exposure to Agent Orange.  As the Board finds 
no evidence that the Veteran's death is causally related to 
his active service, however, it shall deny the claim for the 
reasons that follow.  

As indicated, the appellant contends that the Veteran is 
entitled to service connection for the metastatic esophageal 
carcinoma that caused his death because the Veteran was 
exposed to Agent Orange during his service in Vietnam.  VA 
law and regulations provide that if a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.309(e) (2009).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to herbicides during 
such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  

In the present case the Veteran's service personnel records 
indicate that he served in the Republic of Vietnam from 
November 1965 to September 1966.  Exposure to Agent Orange is 
therefore presumed.  Presumptive service connection is not 
warranted for the Veteran's metastatic esophageal carcinoma, 
however, as this type of cancer is not one of the diseases 
listed in 38 C.F.R. § 3.309(e) which qualifies for 
presumptive service connection.  That section specifies that 
VA may grant service connection on the basis of presumed 
herbicide exposure for a finite list of diseases including 
prostate cancer and respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), but metastatic esophageal 
carcinoma is not included on this list.  See 38 C.F.R. § 
3.309(e). 

The appellant asserts that while esophageal cancer is not 
included in this list, it is so interconnected to the 
Veteran's respiratory system that it should enjoy the same 
presumption.  In a November 2006 letter, for example, the 
appellant stated that the Veteran's trachea and larynx were 
affected by his esophageal carcinoma. 

The Board disagrees with the appellant's contentions.  First, 
the Board notes that as the esophagus is part of the 
digestive system, it is distinct from the enumerated cancers 
of the respiratory system.  See Tatum v. Shinseki, 23 Vet. 
App. 152, 157 n. 5 (2009) (quoting Dorland's Illustrated 
Medical Dictionary 655-56 (31st ed. 2007) (defining esophagus 
as "'the musculomembranous passage extending down from the 
pharynx and emptying into the stomach at the cardiac opening, 
passing through the diaphragm at the esophageal hiatus.").  
Second, the appellant is not competent to testify as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Finally, no 
medical expert has stated that the Veteran's metastatic 
esophageal carcinoma was related to his Agent Orange 
exposure.  In a November 2006 letter, Dr. Kuss - the doctor 
who filled out the Veteran's death certificate - stated that 
he did not know the direct cause of the Veteran's esophageal 
cancer. 

The Board's inquiry does not end here, however, as the United 
States Court of Appeals for the Federal Circuit has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In 
other words, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, but must also determine whether 
his current disability is the result of active service.  
38 C.F.R. § 1110; 38 C.F.R. § 3.303(d).

The appellant's claim does not satisfy this standard, either.  
A review of the medical records associated with the claims 
file shows that the Veteran was not diagnosed as suffering 
from esophageal cancer until late 2004, almost 20 years after 
his active service.  The Veteran was not diagnosed as 
suffering from hypertension until 2001, also many years after 
his active service.  The Board again notes Dr. Kuss' letter, 
stating that he does not know the direct cause of the 
Veteran's esophageal cancer.  Neither records from Dr. Kuss 
nor records from any other private source indicate that any 
of the Veteran's disabilities were related to his active 
service.  Indeed, there is no record showing that the Veteran 
sought service connection or was service connected for any 
disability following his active service.  

The Board notes that, in December 2001, the Veteran reported 
smoking a pack of cigarettes per day for approximately 45 
years.  The Board also notes that the Veteran's death 
certificate lists tobacco use as a condition contributing to 
his death.  These facts do not change the Board's analysis, 
however, as in his November 2006 letter, Dr. Kuss stated that 
tobacco use was one of the Veteran's known medical 
conditions.  Dr. Kuss further stated that while tobacco use 
may have been a cofactor in the Veteran's esophageal cancer, 
it was not known or stated to be the underlying cause.  More 
importantly, for claims filed on or after June 9, 1998, there 
is an express prohibition against service connection for any 
disability resulting from injury or disease attributable to 
the use of tobacco-based products.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2009).  As the appellant filed her 
claim in February 2006, service connection for a disability 
based upon the Veteran's use of tobacco in service is legally 
barred.

As there is no competent evidence linking any disability 
associated with the Veteran's death to his active service, 
the Board concludes that a service connected disease or 
disability was neither the principal cause, nor a 
contributing cause, of the veteran's death. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.312.

II.  Entitlement to Burial Benefits

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial. 38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600-
3.1610.

Since the Board has concluded that the Veteran's death was 
not the result of a service-connected disability, entitlement 
to burial benefits must be denied.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that this 
error was nonprejudicial, as the decedent was not service-
connected for any disabilities prior to his death.  See Hupp 
v. Nicholson, 21 Vet. App. at 354; Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to issuance of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 statement of the case.

Next, VA has a duty to assist the appellant in the 
development of her claim.  This duty includes assisting her 
in the procurement of both the Veteran's service treatment 
records and other pertinent medical records and, when 
necessary, obtaining an independent medical opinion.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained the Veteran's service treatment records.  The 
appellant submitted a number of private records concurrent 
with her claim, and she provided others throughout the appeal 
period.  As no competent evidence suggested a link between 
the Veteran's active service and the cause of his death, no 
medical opinion is required.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to burial benefits is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


